DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 3/3/2022.
Claims 77-96 are pending.

Response to Amendments
The double patenting rejection has been withdrawn due to the claim amendment.

Response to Arguments
Applicant's arguments on the 35 U.S.C. 103 rejection have been fully considered but they are moot in view of new grounds of rejection. See the updated office action below.

Claim Objections
           Claims 77-96 are objected to because: the claims recite “the at least two of the selected nodes are selected based on the list of indications from the first nodes”. Here, “the at least two of the selected nodes” should be “the at least two of the selected 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 77-96 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite “receive a single message associated with a device, from a third node, including a request for a plurality of services.”  The “single message” is not found in nor supported by the Specification. 


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 77-96 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each independent claim 77, 85, 93 recites “send a plurality of messages to respective first nodes in a network including a list of indications associated with services; receive, from each of the respective first nodes, a list of indications associated with services associated with that first node”. 
It is indefinite what is “a list of indications associated with services associated with that first node” in the receiving step and why it has no relationship with “a list of indications associated with services” in the sending step. Since there are no relationship between the two, it is indefinite as to why the sending step is necessary because the “list of indications associated with services” in the sending step is never further explained or relied on in the claims. 
The claims recite “receive a single message associated with a wireless device, from a third node.” The “third node” is indefinite as to what it is, if it is any different from the wireless device. 
The claims recite “selecting a second node.” Here, the “second node” is indefinite as to it is one of the “at least a second node” providing the services.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 77, 80, 82-85, 88, 90-93, 96 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shen (US 2002/0174247) in view of Bradley et al. (US 2005/0027871, “Bradley”) and Choquier et al. (US 5774668, “Choquier”).

For claim 77, Shen discloses a network node (fig. 1, service router or SRS), comprising:
a wireless transceiver, a network interface ([0015], each service routing server (SRS) has a transceiver for wireless sending/receiving data, [0041], wireless channel between PDA and SRS);
a processor; and memory having program instructions stored therein that are executable by the processor (fig. 6, SRS has a CPU, memory) to cause the network node to:
each SRS (first nodes, such as SRS’s in fig. 1) receives from other SRS’s propagated routing tables which includes routing information associated with service provider servers (second nodes, such as APS 1-N in fig. 1) of the other SRS’s,  status information in table A on p. 4), wherein the services are provided by at least a second node (fig. 1, [0018], APS’s provide the services, table A, SRS 10002 has two APS servers for video and audio services); 
receive messages associated with a wireless device, from a third node, including requests for a plurality of services and selecting a second node for each of the plurality of services, wherein at least two of the selected second nodes are different second nodes (fig. 5, a client each time can request a service from a plurality of services from different servers), wherein charging and quality of service (QoS) information for at least two of the plurality of services are stored with the at least two of the selected second nodes ([0029], each service provider server has associated costs of products and services (charging) and server’s availability to perform the service and operating capacity (QoS); [0041], service provider’s bit rate for video service), wherein the at least two of the selected nodes are selected based on the list of indications from the first nodes ([0034], based on propagated routing tables – information on APS stored on each SRS, fig. 5, step 512, SRS chooses an APS server to perform the service);
receive first and second packets, associated with the wireless device, wherein the first packet is associated with a first service of a plurality of services for the first packet, wherein the second packet is associated with a second service of the plurality of services for the second packet, and wherein the first service is different from the second each wireless client device can submit a service request with desired service particularity (client device specification, service details, client location, service cost, etc.) to an SRS, fig. 2, table A, a client each time can also submit a different request for different services such as video or audio);
send to one of a plurality of fourth nodes the first packet based on the second node selected for the first service; send to one of a plurality of fourth nodes the second packet based on the second node selected for the second service ([0022], the SRS resolves service requests to determine paths to servers that provide the services according to certain criteria, such as location, cost, load of the servers in [0024]-[0026], each SRS can also provide a service itself in [0022], fig. 1, paths from client devices to APS or application servers, the claimed “fourth nodes” would be intermediate routing nodes along different paths. For example, for service routes for client 102, assuming APS1 is down and APS2 is up at SRS3, APS1 is up and APS2 is down at SRSN, of course APS2 at SRS3 will be selected for providing service APS2 and APS1 at SRSN will be selected for providing service APS1, and intermediate (fourth) nodes would be SRS3 for service APS2 and SRSN for service APS1).
Shen does not disclose send a plurality of messages to respective first nodes in a network including a list of indications associated with services.
Bradley discloses send a plurality of messages to respective first nodes in a network including a list of indications associated with services ([0423], a node explicitly sends out a request to some set of targeted nodes, the request asking whether the targeted nodes support a specified set of services)

Shen-Bradley does not disclose receive a single message associated with a device, from a third node, including a request for a plurality of services and selecting a second node for each of the plurality of services.
Choquier discloses receive a single message associated with a device, from a third node, including a request for a plurality of services and selecting a second node for each of the plurality of services (Choquier, fig. 12, col. 19, last par., a client sending a packet 1210 contains multiple service requests (mail, chat, game) each is routed to a mail, chat, or game server).
It would have been obvious to one skilled in the art at the time of the invention to apply Choquier’s teachings of sending a single message for multiple service requests to Shen-Bradley’s system. One would have been motivated to do so in order to multiplex requests in a single packet or message allowing a client to access multiple services simultaneously (Choquier, col. 8, l. 36-40).

For claim 80, Shen discloses the first service and the second service are associated with a same wireless device (fig. 2, table A, a client each time can submit different service requests such as video and audio service requests, [0014], client requests to an SRS).

For claim 82, Shen discloses the first service is associated with a first received service request message (fig. 2, table A, a client each time can submit different service requests such as video and audio service requests).

For claim 83, Shen discloses the first service is associated with a first received service request message and the second service is associated with a second received service request message (fig. 2, table A, a client each time can submit different service requests such as video and audio service requests).

For claim 84, Shen discloses wherein to transmit quality of service (QoS) information associated with the first service and the second service (fig. 2, [0021], at different times, each client device can submit a service request with desired service particularity (client device specification, service details, client location, service cost, etc.) to an SRS).

Claims 85, 88, 90-92 are rejected for the same rationale in claims 77, 80, 82-84.

Claims 93, 96 are rejected for the same rationale in claims 77, 80.

Claims 78-79, 86-87, 94-95 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shen-Bradley-Choquier in view of Webster et al. (US 2005/0232216, “Webster”).

For claim 78, Shen-Bradley-Choquier does not disclose the wireless transceiver is configured to communicates with a wireless device using orthogonal frequency division multiplex.
Webster discloses the wireless transceiver is configured to communicates with a wireless device using orthogonal frequency division multiplex ([0031], wireless router with MIMO and OFDM)
It would have been obvious to one skilled in the art at the time of the invention to apply Webster’s teachings to Shen-Bradley-Choquier’s system to employ well-known radio frequency transmission methods such as OFDM in the wireless router of Shen. 

For claim 79, Shen-Bradley-Choquier does not disclose the wireless transceiver is further configured to communicate with wireless devices using multiple input multiple output.
Webster discloses wireless transceiver configured to communicate with wireless devices using multiple input multiple output (MIMO) ([0031]).
It would have been obvious to one skilled in the art at the time of the invention to apply Webster’s teachings to Shen-Bradley-Choquier’s system to employ known MIMO technology in the SRS of Shen simply to process multiple inputs, outputs concurrently. 


Claims 94, 95 are rejected for the same rationale in claims 78, 79.

Claims 81, 89 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shen-Bradley-Choquier in view of Jiang et al. (US 6741853 B1, “Jiang”).

For claims 81, 89, Shen-Bradley-Choquier does not explicitly disclose the first service and the second service are associated with different wireless devices (even though Shen discloses SRS is an access point, which is known to be able to provide service access to multiple devices, see Shen, [0015]).
Jiang discloses the first service and the second service are associated with different wireless devices (claim 1, plurality of wireless devices of different types (and priorities in fig. 18) accessing a WAP device for services).
It would have been obvious to one skilled in the art at the time of the invention to apply Jiang’s teachings of multiple devices accessing a wireless router/gateway to Shen-Bradley-Choquier’s system in order to enhance Shen’s SRS with capability of serving multiple clients.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HIEU T HOANG/Primary Examiner, Art Unit 2452